WALLACE, JUDGE:
In late November, 1978, the claimant was driving her 1972 Chevrolet Corvette on U. S. Route 60 toward Charleston after dark. Her automobile struck a pothole approximately 1-1/2 feet wide and two or three inches deep, causing damage to the front of her car. The claimant seeks to recover the sum of $492.23.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). The respondent cannot be held liable for damage caused by a collision with a pothole unless the claimant proves that the respondent had actual or constructive knowledge of the existence of the pothole, and a reasonable amount of time to repair it or take other suitable action. Davis v. Dept. of Highways, 11 Ct.Cl. 150 *223(1977). Since the claimant did not meet that burden of proof, this claim must be denied.
Claim disallowed.